Title: From George Washington to Brigadier General Thomas Nelson, Jr., 20 August 1778
From: Washington, George
To: Nelson, Thomas Jr.


          
            My dear Sir,
            Camp at the White-plains Augt 20th 1778
          
          In what terms can I sufficiently thank you for your polite attention to me, and
            agreeable present? and, which is still more to the purpose, with what propriety can I
            deprive you of a valuable, and favourite Horse? You have pressed me once, nay twice, to
            accept him as a gift; as a proof of my sincere
            attachment to, and friendship for you, I obey, with this assurance, that from none but a
            Gentn for whom I have the highest regard, would I do this, notwithstanding the
            distressed situation I have been in for want of one.
          I am heartily disappointed at a late resolution of Congress for the discontinuance of
            your Corps, because I pleased my self with the prospect
            of seeing you, and many other Gentn of my acquaintance from Virginia, in Camp—As you had
            got to Philadelphia, I do not think the saving, or difference of expence (taking up the
            matter even upon that ground, which under present circumstances I think a very erroneous
            one) was by any means an object suited to the occasion.
          The arrival of the French Fleet upon the Coast of America is a great, &
            striking event; but the operations of it have been injured by a number of unforeseen
            & unfavourable cercumstances—which, tho they  ought not to
            detract from the merit, and good intention of our great Ally, has nevertheless lessened
            the importance of their Services in a great degree—The length of the passage in the
            first instance was a capitol misfortune, for had even one of common length taken place,
            Lord Howe with the British Ships of War and all the Transports in the River Delaware
            must, inevitably, have fallen; and Sir Harry must have had better luck than is commonly
            dispensed to Men of his profession, under such circumstances, if he and his Troops had
            not shared (at least) the fate of Burgoyne—The long passage of Count D’Estaign was
            succeeded by an unfavourable discovery at the hook, which hurt us in two respects; first
            in a defeat of the enterprize upon New York—the Shipping—& Troops at that place;
            and next, in the delay that was used in ascertaining the depth of Water over the Bar;
            which was essential to their entrance into the Harbour of New York—And lastly after the
            enterprize upon Rhode Island had been planned, and was in the moment of execution, that
            Lord Howe with the British Ships should interpose, merely to create a diversion, and
            draw the French fleet from the Island was again unlucky, as the Count had not return’d
            on the 17th to the Island tho drawn off from it the 10th; by which means the Land
            operations were retarded, and the whole subject to a miscarriage in case of the arrival
            of Byrons Squadron.
          I do not know what to make of the enemy at New York; whether their stay at that place
            is the result of choice, or the effect of necessity, proceeding from an inferiority in
            their Fleet—want of Provisions—or other causes, I know not, but certain it is that if it
            is not an act of necessity it is profoundly misterious unless they look for considerable
            reinforcements and are waiting the arrival of them to commence their operations. time
            will shew.
          It is not a little pleasing, nor less wonderful to contemplate, that after two years
            Manœuvering and undergoing the strangest vicissitudes that perhaps ever attended any one
            contest since the creation both Armies are brought back to the very point they set out
            from and, that that, which was the offending party in the beginning is now reduced to
            the use of the spade and pick axe for defence. The hand of Providence has been so
            conspicuous in all this, that he must be worse than an infidel that lacks faith, and
            more than wicked, that has not gratitude enough to acknowledge his obligations—but—it
            will be time enough for me to turn preacher, when my present appointment ceases; and
            therefore, I shall add no more on the Doctrine of Providence; but make a tender of my
            best respects to your good Lady—the Secretary &
            other friends and assure you that with the most perfect regard I am Dr Sir Yr Most
            Affecte & Obliged Hble Ser.
          
            Go: Washington
          
          
          
            P.S. Since writing the foregoing, I have been favoured with your Letter of
              the 25th Ulto from Baltimore, and 9th Instt from Philadelphia—The method you propose to take with the Public Horses in your
              volunteer Corps will be very proper & agreeable to me.
          
          
            G. W——n
          
        